Citation Nr: 0007559	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for unspecified disability 
or disabilities as a result of cigarette smoking during 
active military service and/or nicotine dependence acquired 
during active military service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1954 to 
October 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the above claim.


FINDINGS OF FACT

1.  The appellant currently has several medical disorders, 
including, but not limited to, diabetes mellitus, 
hypertension, osteoarthritis, osteoporosis, hiatal hernia, 
prolactin microadenoma, hypogonadism, peripheral neuropathy, 
and hyperparathyroidism, and he is status post amputation of 
the left arm below the elbow. 

2.  There is no medical evidence showing that the appellant 
is nicotine dependent.

3.  There is no evidence showing the development of 
hypertension, arthritis, diabetes mellitus, or any endocrine 
disorder (i.e., hyperparathyroidism) during active service or 
within the year after the appellant's separation from active 
service.

4.  The medical evidence does not establish that any of the 
appellant's current disorders are the result of an inservice 
disease or injury, including cigarette smoking during 
service.


CONCLUSION OF LAW

The claim for service connection for unspecified disability 
or disabilities as a result of cigarette smoking during 
active military service and/or nicotine dependence acquired 
during active military service is not well grounded, and 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
hypertension, arthritis, diabetes mellitus, and endocrine 
disorders such as hyperparathyroidism may be established 
based on a legal "presumption" by showing that a condition 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307 and 3.309 (1999).

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records; VA 
records for outpatient treatment in 1996 and 1997; VA records 
for hospitalization in 1973; and reports of VA examinations 
conducted in 1956, 1969, and 1970. 

The appellant is claiming service connection for unspecified 
condition(s) based on cigarette smoking during service.  A 
report of contact dated in January 1998 indicated that the 
appellant was submitting a "tobacco claim."  The RO sent 
him a letter requesting detailed information as to the nature 
of his claim and his cigarette smoking history.  He did not 
respond.  Therefore, it is not known what current disability 
or disabilities he is claiming have resulted from his 
cigarette smoking.  Furthermore, there are no details 
concerning his alleged inservice cigarette smoking.  His 
current VA treatment records indicate that he smokes as much 
as three packs of cigarettes per day, but it is not known for 
how long he has smoked.  

Recent legislation was enacted prohibiting service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a claimant during the claimant's military 
service.  38 U.S.C.A. § 1103 (West Supp. 1999); see also 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  
However, new section 1103 applies only to claims filed after 
June 9, 1998, and does not affect claimants who filed claims 
on or before June 9, 1998, such as the claim filed in January 
1998 by the appellant in this case.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This does 
not mean that service connection will be established for a 
disease related to tobacco use if the claimant smoked during 
service.  Id.  Rather, any disability related to tobacco use 
that is not diagnosed until after service would not be 
precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a claimant's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97.  Therefore, a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following two questions:  (1) whether the claimant acquired a 
dependence on nicotine in service; and (2) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the claimant.  If each of these two questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

With regard to the first question, the determination of 
whether the appellant is dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV), nicotine 
dependence is recognized as a substance abuse disorder.  
Under the diagnostic criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by certain criteria occurring within a twelve-month period.  
See VAOPGCPREC 19-97; see also DSM IV at 108-09, 133-34.

In a case where, as a result of nicotine dependence acquired 
in service, a claimant continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability upon which the claim was predicated.  
VAOPGCPREC 19-97.  With regard to proximate causation, if it 
is determined that, as a result of nicotine dependence 
acquired in service, a claimant continued to use tobacco 
products following service, it must be considered whether 
there was a supervening cause of the claimed disability that 
severs the causal connection to the service-acquired nicotine 
dependence.  Id.

Tobacco-related claims are subject to the usual requirements 
for a well-grounded claim.  Specifically, for claims alleging 
a direct link between tobacco use in service and a current 
disability, the claimant must provide medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service in 
order to establish a well-grounded claim.  Veterans Benefits 
Administration letter 97-09 (January 28, 1997).  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  Under 
Secretary of Benefits letter 20-97-14 (July 24, 1997).  For 
the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  Id.

As noted above, medical evidence is required to show that the 
appellant incurred nicotine dependence in or due to service.  
See VAOPGCPREC 19-97; Under Secretary for Benefits letter 20-
97-14.  There is no medical opinion of record in this case 
showing that the appellant is nicotine dependent.  The 
current VA records indicate that he "abuses" tobacco, but 
that does not mean that he is dependent on tobacco.  The 
appellant has made no specific contentions that he is 
dependent on nicotine, and any such contentions would not be 
probative evidence.  The appellant does not have the medical 
knowledge or education to render a probative opinion on a 
matter that requires medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is no medical evidence of record, such as a 
medical diagnosis of nicotine dependence, showing that the 
appellant had nicotine dependence during service or at any 
other time.  

The Board stresses that nicotine dependence is considered a 
substance abuse disorder, and a medical diagnosis is required 
to confirm its existence.  It is not sufficient that the 
appellant merely smokes or "abuses" cigarettes, even if he 
began smoking during service, which is not known in this 
case.  In order to establish a well-grounded claim, there 
must be a medical opinion indicating that he has nicotine 
dependence that is linked to his military service.  There is 
none in this case.

Even if the appellant is not nicotine dependent as a result 
of cigarette smoking during service, the question still 
remains as to whether cigarette smoking during service caused 
any of the current medical disorders.  As indicated above, 
the appellant has not provided information as to the specific 
disability or disabilities that he maintains have resulted 
from cigarette smoking.  His current VA records show 
treatment for several medical disorders, including, but not 
limited to, diabetes mellitus, hypertension, osteoarthritis, 
osteoporosis, hiatal hernia, prolactin microadenoma, 
hypogonadism, peripheral neuropathy, and hyperparathyroidism, 
and he is status post amputation of the left arm below the 
elbow.

The appellant is not entitled to presumptive service 
connection for hypertension, arthritis, diabetes mellitus, or 
any endocrine disorder such as hyperparathyroidism.  The 
medical evidence does not show that any of these conditions 
was manifested during service or within the first year after 
his separation from active service.  The service medical 
records show no pertinent abnormalities, and none of these 
conditions was diagnosed during service.  The appellant does 
not contend that any of these conditions was diagnosed within 
the first post-service year.  The medical evidence of record 
shows initial diagnosis of osteoarthritis of the lumbar spine 
in 1969, which was 14 years after the appellant's separation 
from service.  There is no evidence showing treatment for 
hypertension, arthritis of joints other than the spine, 
diabetes mellitus, or hyperparathyroidism until 1996, which 
was 41 years after his separation from active service. 

The appellant has submitted no lay or medical evidence that 
he smoked cigarettes during service.  His service medical 
records do not reference cigarette smoking.  There is no 
competent evidence suggesting that any of his current medical 
disorders is related to cigarette smoking, either directly or 
indirectly.  No medical professional has ever indicated that 
any of the appellant's current medical disorders is plausibly 
related to his cigarette smoking, and he has referenced no 
such evidence.  Moreover, the pertinent issue would be 
whether the appellant's cigarette smoking during active 
military service [as opposed to cigarette smoking at other 
times and/or causes unrelated to cigarette smoking] caused 
any of his current medical disorders.  See VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93).  The effect of cigarette smoking at 
various times on an individual's health is a medical 
determination that the appellant and the Board may not make.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant has not 
only failed to present any competent evidence that he smoked 
cigarettes during service, but he has also failed to present 
any medical evidence that any in-service smoking is related 
to a current diagnosed medical disorder.  See Combee v. 
Brown, 34 F. 3d 1039, 1942 (Fed. Cir. 1994) (proof of direct 
service connection thus entails proof that exposure during 
service caused the malady that appears many years later).  
There are no medical opinions contained in any of the 
appellant's post-service medical records relating any current 
condition to any in-service findings or event, including 
tobacco use.  

As indicated above, the appellant does not have the medical 
expertise to render a probative opinion as to medical 
diagnosis or causation.  Therefore, the appellant's claim for 
service connection for unspecified disability or disabilities 
is not well grounded.  That is, there is no evidence that any 
of his current medical conditions is due to cigarette smoking 
during service.

Since the appellant's claim is not well grounded, VA has no 
duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).  

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), because there is no 
indication of any medical records that might well ground this 
claim.  The appellant has not alleged that any medical 
records exist that might contain (a) diagnosis of nicotine 
dependence, or (b) medical opinions associating any current 
medical disorder with cigarette smoking during service.  

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim is plausible, the 
claim must be denied as not well grounded.  Dean v. Brown, 8 
Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to service connection for unspecified disability 
or disabilities as a result of cigarette smoking during 
active military service and/or nicotine dependence acquired 
during active military service is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

